 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   JAMES K. JORDAN,                                    CASE NO. 1:18-CV-00401-AWI-SAB
11                         Plaintiff,
                                                         ORDER RE: DEFENDANT’S
12                  v.                                   CONSPIRACY COUNTERCLAIM
13   WONDERFUL CITRUS PACKING LLC,                       (Doc. Nos. 18, 26, 27)
     a California limited liability company,
14
                           Defendant.
15

16

17          This is a case about an ex-employee, Plaintiff/Counter-defendant James Jordan, and his ex-
18   employer, Defendant/Counter-plaintiff Wonderful Citrus Packing LLC (“Wonderful”), both of
19   whom claim they were treated unlawfully by the other. Wonderful pleaded the following four
20   counterclaims against Jordan and unidentified “Doe” counter-defendants: (1) unjust enrichment,
21   (2) conversion, (3) fraud, and (4) civil conspiracy (based on the conversion, fraud, and unjust
22   enrichment). Doc. No. 15. Of the Doe counter-defendants, Wonderful stated that their “true name
23   and capacities” are unknown and Wonderful “will amend [its] Counterclaim to show their true
24   names and capacities when they have been ascertained.” Id.
25          Pursuant to Federal Rule of Civil Procedure 12(b)(6), Jordan moved to dismiss multiple
26   counterclaims of Wonderful, including Wonderful’s conspiracy counterclaim. See Doc. Nos. 18,
27   18-1. The Court denied the motion. See Doc. No. 26. However, because Wonderful’s conspiracy
28   counterclaim had not identified and named any of Jordan’s co-conspirators but merely alleged
 1   unknown Doe counter-defendants, the Court ordered Wonderful to show cause why the conspiracy
 2   counterclaim should not be dismissed as being redundant of the underlying tort claims. See id. at
 3   12. Wonderful then filed a two-page responsive brief to the Court’s order to show cause,
 4   requesting that the Court hold in abeyance its decision on whether to dismiss the conspiracy
 5   counterclaim until Wonderful had more time to conduct discovery to identify and name the
 6   unknown co-conspirators. See Doc. No. 27.
 7          The “essence of [a conspiracy] claim is that it is merely a mechanism for imposing
 8   vicarious liability; it is not itself a substantive basis for liability.” Stueve Bros. Farms, LLC v.
 9   Berger Kahn, 222 Cal. App. 4th 303 (2013) (emphasis added). A successful conspiracy claim
10   renders each participant in the wrongful act — such as fraud or conversion — responsible as a
11   joint tortfeasor for all damages ensuing from the wrongful act, regardless of whether the
12   participant was a “direct actor and regardless of the degree of his activity.” Applied Equip. Corp.
13   v. Litton Saudi Arabia Ltd., 7 Cal. 4th 503, 511 (1994). Therefore, a conspiracy claim cannot be
14   proven unless the factfinder knows, to some extent, the identity of at least one co-conspirator. For
15   example, without knowing some identifying information about a co-conspirator, the factfinder
16   would be incapable of finding that there was a formation or operation of a conspiracy, which by
17   definition consists of “an agreement by two or more persons to commit an unlawful act.”
18   CONSPIRACY, Black's Law Dictionary (10th ed. 2014) (emphasis added).
19          As it currently stands, Wonderful’s conspiracy counterclaim fails to identify and name at
20   least one co-conspirator, although it does allege the unknown Doe defendants. Wonderful
21   explains that when it filed its counterclaim, Wonderful “did not believe it had sufficient evidence
22   at the time . . . to identify those individuals as counter-defendants.” Doc. No. 27 at 2. The Ninth
23   Circuit has stated that in certain limited situations a plaintiff should be permitted to plead
24   unidentified Doe defendants and then be given the “opportunity through discovery to identify the
25   unknown defendants.” Id. at 642. Gillespie v. Civiletti, 629 F.2d 637 (9th Cir. 1980); see also
26   Soo Park v. Thompson, 851 F.3d 910, 928 n.21 (9th Cir. 2017) (stating that the plaintiff of the
27   civil conspiracy claim was entitled to discovery on the identity of the alleged Doe defendants).
28

                                                        2
 1            Because discovery has not yet closed, the Court will not dismiss Wonderful’s conspiracy
 2   counterclaim at this time. But if Wonderful fails to identify and name at least one Doe counter-
 3   defendant by the close of discovery,1 then all Doe counter-defendants will be read out of the
 4   counterclaim by the Court, see Schwartz v. Destination Maternity Corp., No. CV 14-1477, 2014
 5   WL 12768470, at *4 (C.D. Cal. Aug. 5, 2014) (striking Doe defendants from the complaint when
 6   they “serve no real purpose”), and the conspiracy counterclaim will be redundant and incapable of
 7   imposing vicarious liability on Jordan. This is because a tortfeasor cannot be held vicariously
 8   liable for his or her own tortious conduct.
 9                                                          ORDER
10            Accordingly, IT IS HEREBY ORDERED that Wonderful Citrus’s conspiracy
11   counterclaim will not be dismissed at this time.
12
     IT IS SO ORDERED.
13

14   Dated: December 14, 2018
                                                          SENIOR DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27   1
      The Court is aware that the current deadline for Wonderful to seek leave to amend its counterclaim — which
28   Wonderful has not done — was November 30, 2018, which has passed. In this order, the Court is not indicating
     whether it will in the future modify the deadline to amend the parties’ pleadings. That issue is not before the Court.

                                                                3
